Citation Nr: 0127723	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  96-50 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran had active military service from October 1962 to 
October 1964.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from September 1995 and January 
1996 rating that denied the veteran's claim for service 
connection for PTSD.  The veteran appealed the denial to the 
Board.

In June 2000, the veteran offered testimony at a 
videoconference hearing held before the undersigned Board 
Member.  A transcript of that hearing is of record.  

In July 2000, the Board issued a decision that denied the 
veteran's claim for service connection for PTSD.  The 
veteran, in turn, appealed the denial of service connection 
to the United States Court of Appeals for Veterans Claims 
(Court).  

Following the filing of an unopposed Motion for Remand and to 
Stay Further Proceedings (Motion) by counsel for the 
Secretary, on April 18, 2001, the Court issued an order that 
vacated the Board's July 2000 decision and remanded the 
matter to the Board for further proceedings consistent with 
the order.


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished.  

2.  The veteran did not engage in combat with the enemy 
during his active military service.

3.  The veteran's reported in-service stressful experiences 
either are of questionable credibility, are inconsistent with 
the circumstances of his military service, or are the type of 
general experiences not subject to independent verification 
by VA

4.  The occurrence of the veteran's claimed in-service 
stressful experiences is not corroborated by credible 
evidence of record.

5.  Although there are medical diagnoses of PTSD of record, 
those diagnoses are based upon an unsubstantiated military 
history.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reflect that the 
veteran complained of nervousness in June 1964; impression 
was emotional instability reaction.  A July 1964 clinical 
record notes an impression of a character disorder.  An 
August 1964 service medical record notes that, from the 
veteran's reported family history, it sounded like there was 
a long family history of psychopathology including in the 
veteran's father.  The veteran underwent a psychiatric 
evaluation in August 1964; diagnosis was a character and 
behavior disorder of the emotional instability type.  It was 
opined that the veteran would eventually require medical 
care, disciplinary action, or both, if he remained in 
service, and therefore, separation was recommended.  The 
attached consultation sheet notes symptoms of mild depression 
and anxiety and a history of emotionally instability reaction 
in the past.  The consultation sheet also notes that that 
there was no evidence of mental illness.  The veteran was 
psychiatrically cleared for administrative action.  Service 
medical records are entirely negative for any report of in-
service stressful experiences or any indications of PTSD.

A careful review of the veteran's service personnel records 
within the claims file reveals that he had no foreign 
service.  He was assigned as an administrative clerk to 
squadron operations.  Additional service personnel records 
pertaining to the veteran's administrative discharge from 
service were also of record.  A September 1964 report notes 
that the veteran was being recommended for discharge as a 
result of character and behavior disorders.  Multiple 
notations also indicate that the veteran had displayed a 
negative, and at times, belligerent attitude toward the 
military, his superior officers, and his co-workers.  An 
attached statement from the unit Assistant Operations Officer 
notes that the veteran had been counseled on numerous 
occasions for unsatisfactory performance and the veteran had 
expressed a desire to depart the military any way possible, 
whether honorable or not.  Other attached statements indicate 
that there were several incidents in which the veteran had 
displayed a disrespectful and uncooperative attitude with 
others in the unit.  As a result, the veteran was approved 
for an early separation from service with an honorable 
discharge.  Service personnel records also entirely negative 
for any reported of in-service stressful experiences or any 
indications of PTSD.

Received in September 1994 were numerous VA outpatient 
treatment records spanning from February 1994 to September 
1994, which indicate multiple appointments with the Mental 
Health Clinic.  Multiple records note a history of alcohol 
dependence, the veteran's participation in the substance 
abuse clinic and an assessment of major depression.  The 
treatment records note the veteran's frustration regarding 
pending disability claims with the Social Security 
Administration and with Workmen's Compensation due to an 
industrial back injury, which reportedly occurred in 1992.  
The records contain numerous references to the veteran's 
anger and frustration over the progression of his Worker's 
Compensation claim.  A July 1994 record also notes the 
veteran's anger and agitation over a biological daughter 
given up for adoption by her mother without his consent.  An 
August 1994 record notes that the veteran's depressive 
symptoms and anger were generally well controlled with 
sertraline and thioridazine; diagnoses included alcohol 
dependence and mixed personality disorder with narcissistic, 
borderline, and paranoid features.  The records, however, are 
negative for any complaints of any stressful incidents in 
service. 

A September 1994 decision from the Social Security 
Administration Office of Hearings and Appeals indicates that 
the veteran was found to be disabled since January 1993 as a 
result of chronic back pain, degenerative disc disease, a 
personality disorder, depression, and alcohol dependence.

The veteran underwent a VA psychiatric examination in January 
1995.  At that time, he gave a history of beginning to drink 
while in service and continuing to drink after that time.  
The veteran was referred for psychological evaluation and 
gave a history of going on sick call several times in service 
with panic-like symptoms and also of beginning to drink in 
service.  He described various conflicts with his commanders 
and co-workers.  He indicated he had trouble getting along 
with others and was eventually referred for a mental 
evaluation prior to his discharge.  However, the veteran 
reported no specific in-service stressful experience.  The 
examiner opined that the veteran's current depressive 
disturbance most likely began shortly after his work related 
back injury in 1992, and situational stressors were his 
deteriorating health and inability to support himself.  The 
final assessment was depressive disorder, not otherwise 
specified; alcohol abuse, currently in remission; and mixed 
personality traits.

In February 1995, the RO awarded the veteran nonservice-
connected pension benefits.  His filed an original claim for 
service connection for PTSD (the first indication that he had 
had any stressful in-service experiences) in May 1995.

Additional VA outpatient treatment records spanning from 1994 
through May 1995 were received in May 1995.  These records 
indicate that the veteran continued to be treated at the 
substance abuse clinic and continued to work to maintain his 
sobriety.  The records are entirely negative for any report 
of in-service stressful experiences, and are negative for any 
PTSD assessment.

In a July 1995 letter, the RO advised the veteran of the type 
of evidence needed to complete his claim for service 
connection for PTSD.  This evidence included: the names and 
unit assignments of any friends or comrades who were killed 
or wounded in combat; and statements from other persons who 
knew of the veteran's psychiatric condition which he felt 
resulted from a life threatening episode during military 
service.

In an October 1995 statement, the veteran indicated that he 
was "diagnosed" as claustrophobic during basic training, and 
became concerned when he was awakened from his sleep when a 
bomber flew over his barracks and he thought they were going 
to be bombed.  He reported having dreams since being awakened 
that night.  The veteran also reported having two friends 
killed in action by landmines; he did not provide the names 
of these friends.  In addition, the veteran reported almost 
being in a crash while on a flight to a training site.  He 
stated he started drinking in service, stopped for a while 
after service and then resumed drinking after a friend came 
home in a casket from Vietnam.

The veteran underwent a psychological evaluation by the VA 
PTSD program in June 1996.  The veteran gave a history of 
several events that distressed him, including a near-miss 
plane crash and training pilots for bomb runs.  He reported 
intrusive memories of the consequences of his participation 
in bombing missions.  The clinician reported that such events 
could be considered extreme traumatic stressors, in as much 
as the veteran considered these events as threats to the 
physical integrity of other persons (Vietnamese and U.S. 
troops).  The veteran reported avoiding everything related to 
his military experiences, including other veterans, military 
memories, and all discussions, movies, etc., dealing with 
Vietnam.  He reported symptoms of daily irritability and 
excessive hyper-vigilance and it was stated that symptoms 
were clinically consistent with a diagnosis of combat-related 
PTSD.

In August 1996, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran testified 
that he believed his PTSD was caused by a near plane crash.  
He stated he was on a training flight on a C-147, that the 
parachutes on the plane did not work, and they hit turbulence 
and he felt that the plane was going to fall apart and they 
were told to put on their seat belts.  The veteran stated 
they were in turbulence from 30 to 45 minutes.  He stated he 
was not aware of any investigation regarding the flight, and 
other than his flight to basic training, that was his only 
flight in service.  A complete transcript of the testimony is 
of record.

Additional VA outpatient treatment records spanning from 1994 
through 1996 subsequently were received.  A VA 
hospitalization report dated from February to March 1994 
reflects that the veteran was hospitalized for substance 
abuse, alcohol, and was diagnosed with an adjustment disorder 
and depressed mood.  An October 1995 record from the Mental 
Health Clinic notes that the veteran reported increasing 
frequency of dreams since the Oklahoma City Bombing, and that 
he had vague dreams of women and children and body parts.  
Other than the June 1996 diagnosis of PTSD previously of 
record, the additional medical records were entirely negative 
for an assessment of PTSD.

The veteran underwent another VA examination for PTSD in 
March 1998.  The veteran reported experiencing increasing 
symptoms of depression, anxiety, and difficulty with 
concentration and in dealing with others.  He also reported 
intrusive thoughts of in-service experiences, similar to 
those described during the June 1996 examination that 
culminated in a diagnosis of PTSD.  The veteran was referred 
for psychological evaluation to reconcile the prior different 
diagnoses.  It was stated that this evaluation was based 
exclusively on the veteran's self-reported history, DD Form 
214 and psychological testing results.  The veteran described 
his traumatic experiences as: first, involving an episode of 
severe turbulence on a flight; second, anger he felt towards 
his military supervisors for allegedly mistreating him; 
third, feeling personally responsible for deaths of 
Vietnamese and Americans as a result of participating in the 
training of bomber pilots; fourth, the memory of the death of 
President Kennedy occurring during the veteran's service; and 
finally, fifth, drinking alcohol to excess for the first time 
during service.  The examiner noted that the veteran 
described a dream in which he kills two people but is unable 
to dispose of their bodies and he related this to a sense of 
personal responsibility for having assisted indirectly in the 
training of bomber pilots for Vietnam.  He also strongly 
believed that his alcoholism developed as a result of stress 
of his military duties and the frightening experience he had 
during a flight.  The examiner observed that the veteran did 
not display agitation or arousal during his evaluation and 
exhibited no change in demeanor or hyper-arousal when 
questioned about traumatic experiences.  It was stated that 
results of the veteran's testing were consistent with a quite 
circumscribed PTSD resulting from a fear of death in the 
airplane incident.  However, the examiner opined that the 
vast majority of the veteran's psychosocial maladjustment 
occupationally and interpersonally was attributed to the Axis 
II character disturbance.  Test criteria which did not meet 
the criterion needed for PTSD were described in detail and it 
was noted that most of the veteran's symptoms were unrelated 
to PTSD and these findings were in contrast to the June 1996 
findings which had described the veteran as totally 
incapacitated due to PTSD.  The examiner indicated that he 
found significant evidence of a personality disorder, not 
otherwise specified, with paranoid, schizoid, and antisocial 
features.  The examiner opined that this personality disorder 
had probably been present since an early age and was noted at 
the time of discharge from service.  Based on the evaluation, 
the final diagnoses were PTSD and personality disorder, not 
otherwise specified.

Additional VA outpatient treatment records were received in 
June 1999.  These records note that the veteran continued to 
be treated in the Mental Health Clinic, continued to receive 
medication and continued to report that his problems began as 
a result of experiencing a near crash during a flight in 
service.  The ongoing assessment indicated PTSD, a dysthymic 
disorder, alcohol dependence in remission, and a personality 
disorder, not otherwise specified.

In June 2000, the veteran, accompanied by his representative, 
appeared and presented testimony at a videoconference hearing 
before the undersigned Member of the Board.  The veteran 
testified that his job in service was to train bomber pilots 
for missions in Vietnam.  He indicated this training 
consisted of reviewing bomb runs on graph paper, and plotting 
where the bombs were released and where they landed to make 
sure that they hit the targets.  The veteran indicated he was 
an administrative clerk and was stationed at Turner Air Force 
Base in Georgia.  He stated that towards the end of his 
service he was on a plane, the plane hit turbulence and he 
thought it was going to crash.  After that flight, he became 
very agitated.  The veteran stated he has dreams of plane 
crashes and avoids all planes now.  When questioned about the 
flight, the veteran described that there was no emergency 
landing, no other record of the flight and he did not 
remember the names of any other crewmembers.  In addition, 
the veteran reported that he was sent to a psychiatrist while 
he was still in service, but he could not remember what they 
had talked about and whether they talked about the flight in 
question.  A complete transcript of the testimony is of 
record.

Analysis

In her Motion, counsel for the Secretary noted that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), which contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107) (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  

The Motion essentially directed that the Board consider the 
claim in light of the duties imposed by the Act.  
(Parenthetically, the Board also notes that, subsequent to 
the Court's April 19, 2001 order, pertinent regulations 
(which implement the Act but, with the exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) were 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Except as otherwise provided, those regulations also are 
effective November 9, 2000.  Id.).

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law and implementing regulations.  Nonetheless, 
the Board determines that the new legal authority does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without first remanding it to the RO, as the 
requirements of such authority have, essentially, been 
satisfied.  In this regard, the Board notes that as evidenced 
by the May 1996 statement of the case, and the August 1996, 
March 1997, March 1999 and September 1999 supplemental 
statements of the case, the appellant and his representative 
have been given notice of the pertinent laws and regulations 
governing his claim and the reasons for the denial of his 
claim.  Hence, they have been provided notice of the 
information and evidence necessary to substantiate the claim, 
and have been afforded ample opportunity to submit such 
information and evidence.  Moreover, VA has conducted 
reasonable and appropriate efforts to assist him in obtaining 
the evidence necessary to substantiate his claim.  
Furthermore, the appellant has been afforded and has availed 
himself of the opportunity to offer testimony in support of 
his claim for benefits.  The Board notes that the appellant 
has not identified any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, adjudication of the above-referenced 
issue, without remand to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claim is ready to be considered on the merits.

To establish service connection for a disability, there must 
be objective evidence that establishes that such disability 
either began in or was aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
During the pendency of the veteran's appeal, that regulation 
was revised, effective March 7, 1997.  See Direct Service 
Connection (Post-Traumatic Stress Disorder), 64 Fed. Reg. 
32,807 (1999) (codified at 38 C.F.R. § 3.304(f) (1999)).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court noted that when the law controlling an issue changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs." Id. at 
311. In that regard, the Court held that:

[W]here the law or regulation changes 
after a claim has been filed or reopened 
but before the administrative or judicial 
appeal process has been concluded, the 
version most favorable to [the] appellant 
. . . will apply unless Congress provided 
otherwise or permitted the Secretary of 
[VA] (Secretary) to do otherwise and the 
Secretary did so.

Id. at 313.  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

The Board finds that the former and revised criteria for 
establishing service connection for PTSD claims are 
substantially the same.  Both versions of the applicable 
regulation require medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  The revisions to 
section 3.304(f) serve primarily to codify the Court's 
decision in Cohen, and bring that regulation in line with the 
governing statute, 38 U.S.C.A. § 1154(b), which relaxes 
certain evidentiary requirements for PTSD claimants who have 
combat-related stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 38 
C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence that corroborates the stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998); Cohen, 10 Vet. App. at 
138.

In the current case, the Board notes that the veteran has not 
alleged, and the evidence does not otherwise indicated, that 
he participated in combat during his active military service.  
Indeed, personnel records document that the veteran never 
left the continental United States during his service.  
Furthermore, the majority of his service was prior to the 
officially recognized Vietnam era, which began February 28, 
1961 for veterans who actually served within the Republic of 
Vietnam, and began August 5, 1964 for all other veterans.  
See 38 C.F.R. § 3.2.  Therefore, there is no question in this 
case that the veteran was not engaged in combat and the 
pertinent legal authority governing combat-related PTSD 
claims are not for application.

Accordingly, the Board finds that the revised regulation has 
not changed the applicable criteria in a way that could alter 
the outcome of the veteran's claim.  The revisions serve only 
to codify the Court's decision in Cohen, and bring 38 C.F.R. 
§ 3.304(f) in line with the governing statute, as noted 
above.  Therefore, the Board proceeding to the merits of the 
claim would not prejudice the veteran.  Indeed, a remand 
solely for the purpose of apprising the veteran of the 
changes to 38 C.F.R. § 3.304(f) would only result in needless 
delay and impose further burdens on the RO, with no benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

Turning to the merits of the veteran's claim, the Board notes 
that where, as in this case, VA determines that the appellant 
did not engage in combat, the appellant's lay testimony, by 
itself, will not suffice to establish the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389 (1996).  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the appellant's testimony as 
to the alleged stressor.  See 38 C.F.R. § 3.304(f); Cohen, 10 
Vet. App. at 138; Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Those service records that are available must 
support and not contradict the appellant's lay testimony 
concerning the non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

Having determined that the veteran was not engaged in combat 
(and, thus, that his reported stressors are not combat 
related), the Board must next determine whether service 
records or other independent credible evidence corroborates 
the alleged stressors. See Dizoglio, 9 Vet. App. at 166.

In evaluating the credibility of the veteran's stressors, the 
Board notes that service personnel records and service 
medical records are entirely negative for any evidence of 
stressors being experienced in service.  The veteran 
underwent a psychiatric evaluation in August 1964, but that 
record does not report any complaints of stressors 
experienced.  To the contrary, there is an August 1964 
clinical record noting a long family history of 
psychopathology.  All available service medical records 
pointed solely to character and behavioral disorders on the 
veteran's part.  Likewise, service personnel records refer to 
the veteran's behavior as being the basis for his 
administrative discharge.  There is a notation indicating 
that the veteran wished to depart the military any way 
possible.  There is, however, absolutely no indication of the 
veteran having complained of any stressor experiences or 
having experienced any stressor incidents.

There also is no indication within the service medical 
records or service personnel records that the veteran ever 
participated in any type of training flights, and there is no 
indication (from the veteran's record of assignments) that he 
would have had any reason to be on a training flight a few 
months prior to his discharge, as he has most recently 
testified.  There is no evidence of the veteran ever having 
been on a flight that experienced severe turbulence and a 
near crash, and by the veteran's own testimony, he indicated 
that there would be no such record of the flight as no 
injuries occurred and no emergency report was made.  There 
also is no indication that the veteran's job description 
involved training bomber pilots to fly bomber missions over 
Vietnam.  While the veteran was performing clerical duties 
for squadron operations according to service personnel 
records, there is no verification that such duties involved 
training of bombers.

Among post-service records, the Board notes that the veteran 
underwent treatment for alcohol abuse throughout 1994, had 
pending disability claims with the Social Security 
Administration and with Workmen's Compensation in 1994, and 
underwent a VA psychiatric examination in January 1995.  All 
of those records were reviewed and are entirely negative for 
any complaints of stressors related to the veteran's service.  
It was not until subsequent to the veteran's claim for 
service connection for PTSD, submitted in May 1995, that the 
veteran made any allegations or contentions of having 
experienced any stressor incident in service.  The Board 
finds that this significant and lengthy delay by the veteran 
in bringing an alleged stressor to the attention of any other 
party seriously calls into question his credibility and the 
accuracy of his current contentions.  The veteran's self- 
interest in making these contentions of stressors only after 
seeking compensation benefits cannot be ignored by the Board.

The Board also notes that the veteran's alleged stressors 
have varied in detail since his claim was made.  The veteran 
has reported different stressors at different times and has 
varied his description of which stressors he has found most 
significant.  He has also varied his description of how these 
stressors have affected him, including in his dreams.  The 
Board finds that the inconsistency, vagueness and lack of 
specificity in the veteran's descriptions of his stressors, 
combined with the lack of any corroborating evidence, further 
casts doubt upon his credibility.

More specifically, the Board notes that in an October 1995 
statement, the veteran emphasized that his claim was due to 
an incident in which a bomber flew over his barracks and he 
thought he was going to be bombed.  He stated that ever since 
that incident he dreamed of women and children with sad looks 
on their faces.  The veteran also reported having two friends 
killed in action by landmines at about the same time, but he 
provided no information to verify this account.  He stated 
that the recent Oklahoma city bombings had exacerbated his 
condition.  In addition, the veteran reported being in a near 
plane crash, but indicated this incident was secondary to the 
overflight by the bomber.  On psychiatric evaluation in June 
1996, the veteran did not even mention the overflight by the 
bomber.  Instead, he reported that his problems were due to 
the near plane crash and the training of bomber pilots.  On 
psychiatric evaluation in March 1998, the veteran reported 
several different stressors, including not getting along with 
his supervisors, and the death of President Kennedy.  The 
Board finds that these inconsistencies further undermine the 
credibility and believability of the veteran's contentions.

The Board also notes that it is a documented historical fact 
that the Tonkin Gulf Resolution, giving the President wide 
authority to pursue military operations within the Republic 
of Vietnam was passed by Congress on August 7, 1964.  There 
were certainly military forces stationed in Vietnam prior to 
that date, but they were serving primarily in an advisory 
capacity to forces of the Republic of Vietnam and were not 
primarily engaged in combat missions.  Significant combat 
operations, to include bomber missions, had not yet begun at 
the time of the veteran's separation from service.  As 
previously noted, the Vietnam era is defined as beginning 
February 28, 1961 for veterans who actually served within the 
Republic of Vietnam, and beginning August 5, 1964 for all 
other veterans.  38 C.F.R. § 3.2.  The Board notes that the 
majority of the veteran's service was not qualifying Vietnam 
era service as he was not in Vietnam.  The Board also notes 
that a psychiatric evaluation of the veteran in August 1964 
determined him to be unfit for service due to character and 
behavioral problems.  That evaluation took place during the 
same month that the Gulf of Tonkin Resolution was passed.  
The Board notes that the veteran now contends he experienced 
a stressor as a result of training bomber pilots to drop 
bombs on Vietnam, when at the time of the veteran's service 
such bombing was not occurring.  In fact, such bombing did 
not commence until after the veteran's discharge.  This also 
undermines the veteran's credibility.

Thus, the Board finds that the occurrence of the veteran's 
claimed in-service stressful experiences is not corroborated 
by credible evidence of record.  Hence, an essential 
criterion of establishing service connection for PTSD, 
governed by the provisions of 38 C.F.R. § 3.304(f), is not 
met.  Furthermore, as the veteran's varying accounts of such 
experiences either are of questionable credibility, are 
inconsistent with the circumstances of his military service, 
or are the type of general experiences not subject to 
independent verification by VA.  Hence, further development 
to establish the occurrence of the veteran's claimed in- 
service stressful experiences is not warranted, 
notwithstanding the diagnoses of service-related PTSD of 
record.

Turning to the medical evidence, the Board acknowledges that 
a June 1996 VA examiner diagnosed "combat-related" PTSD, and 
that a diagnosis of PTSD also was rendered in March 1998, 
based primarily on the alleged near plane crash experience 
reported by the veteran.  In view of the discussion noted 
above, however, the Board finds that the diagnoses of PTSD of 
record are based upon an unsubstantiated military history.  
As such, VA need not accept those diagnoses for purposes of 
establishing a basis for a grant of service connection for 
PTSD.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  In this respect, 
although an examiner can render a current diagnosis based on 
an examination of the veteran, the examiner's opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged by the veteran.  See generally, 
Guimond v. Brown, 6 Vet. App. 69 (1993); Reonal v. Brown, 5 
Vet. App. 458 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Black v. Brown, 5 Vet. App. 177 (1993).  Furthermore, an 
examination that relies on a questionable history of events 
is inadequate, and any psychiatric evaluation that forms the 
basis for an adjudicative decision must be based on an 
accurate description of events during the veteran's service.  
See West v. Brown, 7 Vet. App. 70 (1994).  The Board is not 
required to accept a physician's diagnosis just because the 
physician accepted the veteran's description of his wartime 
experiences as credible and diagnosed the veteran as having 
PTSD.  See West, 7 Vet. App. at 77 (quoting Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992)).  Likewise, medical 
statements that accept a veteran's reports as credible and 
relate his PTSD to events experienced in service do not 
constitute the requisite credible evidence of the occurrence 
of a stressor.  Moreau, supra.

As to the veteran's contention that he has PTSD, the Board 
notes that he is not competent to render a diagnosis of PTSD, 
when there is no competent medical evidence to this effect.  
Dolan v. Brown, 9 Vet. App. 358 (1996).  Furthermore, in the 
absence of evidence of a verified (or verifiable) stressor to 
support a diagnosis of PTSD, further development to obtain a 
competent, credible diagnosis of PTSD also is not warranted.

Under these circumstances, the Board must conclude that the 
criteria for service connection for PTSD are not met, and 
that, accordingly, the claim must be denied.  In reaching 
this conclusion, the Board has considered the doctrine of 
giving the benefit of the doubt to the veteran under 38 
U.S.C.A. § 5107 and 38 C.F.R. §§ 3.102.  However, as the 
preponderance of the evidence is against the claim, the 
evidence is not of such approximate balance as to warrant its 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to service connection for PTSD is denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals



 

